DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-18) in the reply filed on 08/13/2021 is acknowledged. Claims 19-20 are withdrawn. Claims 1-18 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “at least 4 hours-10 minute” in line 9, “at least  below 500 ºC+20 ºC” in line 10, “at least 80 ºC/hour-10 ºC/hour” in line 11 and “at least below 100 ºC+20 ºC” in 
Claim 6 recites the broad recitation “at least 865 ºC-20 ºC”, and the claim also recites at least “865 ºC+20 ºC” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claim 8 recites a Markush group. The correct Markush Group should be “selected from the group consisting of A and B”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites a temperature without reciting an upper limit and thus does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kustas (Additive Manufacturing, 2018, Vol 21, Page 41-52, IDS dated 08/13/2021), and further in view of Sourmail (Progress in Materials Science, 2005, Vol. 50, Page 816-880, IDS dated 08/13/2021).
Regarding claims 1-6 and 8-11, Kustas teaches (Page 43-44; Table 1, Specimen 2 and 4-5; Fig. 3) a method for forming a cylinder having magnetic properties comprising: providing a Fe-Co-1.5 V powder; making a cylinder by additive manufacturing using a laser having an energy of deposition 28, 45 and 56 J/mm2; and heat treating the cylinder under a high vacuum of 1e-5 Torr at 1111 K (i.e. 838 ºC) for 2 hours and cooling the product to room temperature at a cooling rate of 2.33 k/min (i.e. 139.8 ºC/hour), which meets the heat treatment temperature and the quenching and cooling steps recited in claims 1 and 5-6. It would be obvious to one of ordinary skill in the art that the oxygen content under a high vacuum of 1e-5 Torr meets the oxygen concentration limitation in the cooling step recited in claim 1. Kustas discloses that the heat treatment promotes recrystallization and the laser power alters the crystal structures (Page 41, right column, 2nd paragraph; Page 24, right column, last paragraph; Table 2), which meets the limitations recited in claims 1, 10 and 11.
Kustas is silent on the density of the cylinder made by additive manufacturing. However, in view of the fact that Kustas teaches that the cylinder is made by additive manufacturing under the energy that meets the recited energy in claim 1, one of ordinary skill in the art would expect that the cylinder made by Kustas to meets the recited density in claim 1. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
	Kustas does not teach that the heat treatment time is at least 4 hours. Sourmail teaches heat treating Fe-Co-V alloy and discloses that when the alloy is heated at 845 ºC for 4 hours followed by cooling at 100 ºC/h, γ2 phase is absent in the structure (Page 825). Thus, it would be obvious to one of ordinary skill in the art to perform heat treatment at 845 ºC for 4 hours followed by cooling at 100 ºC/h as taught by Sourmail in the process of Kustas in order to make a Fe-Co-V alloy that does not contain γ2 phase as disclosed by Sourmail.
	Regarding claims 12-14, Kustas discloses that the grain structure varies within the cylinder and varies along a radial direction of the cylinder (Fig. 6; Fig. 8), which meets the limitations recited in claims 12-13. 
Kustas in view of Sourmail is silent on the property limitations as recited in claim 14. However, in view of the fact that Kustas teaches the grain structure varies within the cylinder, one of ordinary skill in the art would expect that the cylinder disclosed by Kustas to meet the property limitation recited in claim 14. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.

18 is rejected under 35 U.S.C. 103 as being unpatentable over Kustas (Additive Manufacturing, 2018, Vol 21, Page 41-52, IDS dated 08/13/2021) in view of Sourmail (Progress in Materials Science, 2005, Vol. 50, Page 816-880, IDS dated 08/13/2021), as applied to claim 1 above, and further in view of Turgut (J. Appl. Phys. 2008, Vol 103, 07E724).
Regarding claim 18, Kustas in view of Sourmail does not teach the limitation recited in claim 18. However, FeCoV alloy is used in making motor and generator is well-known to one of ordinary skill in the art as evidenced by Turgut. Turgut teaches that FeCoV alloy is used in making generator (Abstract; Page 1, left column). It would be obvious to one of ordinary skill in the art that the cylinder made by Kustas in view of Sourmail may be used in making a generator as disclosed by Turgut. 
Allowable Subject Matter
Claims 7 and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOWEI SU/Primary Examiner, Art Unit 1733